OPINION — AG — ** APPROPRIATION — UNIFORMS ** THE DEPARTMENT OF PUBLIC SAFETY MAY PROPERLY EXPEND FUNDS APPROPRIATED TO IT BY THE LEGISLATURE FOR THE PURCHASE OF UNIFORMS FOR THE USE OF MEMBERS OF THE UNIFORMED DIVISION OF THE HIGHWAY PATROL, DRIVERS LICENSE EXAMINERS, AND CAPITOL POLICEMEN; AND ALSO FOR THE USE OF PATROL CLERKS AND PERMIT CLERKS IF THE COMMISSIONER OF PUBLIC SAFETY, IN THE REASONABLE EXERCISE OF HIS OFFICIAL DISCRETION, DEEMS IT NECESSARY TO THE PERFORMANCE OF THE DUTIES OF THE DEPARTMENT OF PUBLIC SAFETY THAT SUCH PERSONNEL BE UNIFORMED; ALL SUCH UNIFORMS TO REMAIN THE PROPERTY OF THE SAID DEPARTMENT. CITE: 47 O.S. 365 [47-365], 47 O.S. 382.2 [47-382.2] 47 O.S. 365 [47-365](C), 73 O.S. 14.2 [73-14.2] [73-14.2], 47 O.S. 352 [47-352] (RICHARD M. HUFF)